     Case 1:18-cv-00580-MAC Document 1 Filed 11/08/18 Page 1 of 5 PageID #: 1




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                       BEAUMONT DIVISION

VIRGINIA BAGLEY,                                 §
   Plaintiff,                                    §
                                                 §
v.                                               §     CIVIL ACTION NO. 1:18-cv-00580
                                                 §        JURY TRIAL DEMANDED
DOLLAR TREE STORES, INC.,                        §
   Defendant.                                    §


                           DEFENDANT DOLLAR TREE STORES, INC.’S
                                  NOTICE OF REMOVAL


         Pursuant to 28 U.S.C. § 1441, Federal Rule of Civil Procedure 81, and Local Rule

81, Defendant DOLLAR TREE STORES, INC. (hereinafter "DOLLAR TREE ") hereby removes to

this Court, the state court action described in Paragraph 1 below. Pursuant to 28 U.S.C.

§ 1446(a), DOLLAR TREE sets forth the following "short and plain statement of the

grounds for removal."

                                    A.      THE REMOVED CASE

         1.       The removed case is a civil action filed with the 136th Judicial District

Court of Jefferson County, Texas, on or about October 1, 2018, styled Virginia Bagley v.

Dollar Tree Stores, Inc.; Cause No. D-202654 (the "State Court Action"). The case arises

from an alleged injury sustained by Plaintiff, Virginia Bagley, on or about November 27,

2016 while at a Dollar Tree store located in Beaumont, Jefferson County, Texas.




BAGLEY/DEFENDANT DOLLAR TREE STORES, INC.
NOTICE OF REMOVAL
DOC# 6618437V1 (79656.00044)                                                     1|P A G E
   Case 1:18-cv-00580-MAC Document 1 Filed 11/08/18 Page 2 of 5 PageID #: 2




                        B.     DOCUMENTS FROM REMOVED ACTION

         2.        Pursuant to Local Rule 81 and 28 U.S.C. 1446(a), DOLLAR TREE attaches the

following documents to this Notice of Removal as Exhibit "A":

              i.   Index of Matters Being Filed;

           ii.     All executed process in the case;

          iii.     Pleadings asserting causes of action, e.g., petitions, counterclaims, cross
                   actions, third-party actions, interventions and all answers to such
                   pleadings;

          iv.      The docket sheet; and

           v.      A list of all counsel of record, including addresses, telephone numbers
                   and parties presented.

                                C.      REMOVAL PROCEDURE

         3.        Except as otherwise expressly provided by Act of Congress, any civil

action brought in a State Court of which the district courts of the United States have

original jurisdiction may be removed to the district court of the United States for the

district and division embracing the place where the action is pending. 28 U.S.C. § 1441.

The Beaumont Division of the Eastern District Court of Texas is the United States

district and division embracing Jefferson County, Texas, the county in which the State

Court Action is pending.

         4.        DOLLAR TREE STORES, INC. was served with a copy of Plaintiff's Original

Petition, ("Petition") on October 11, 2018, through its registered agent. Therefore, this

Notice of Removal is filed within the time limits specified in 28 U.S.C. § 1446(b).



BAGLEY/DEFENDANT DOLLAR TREE STORES, INC.
NOTICE OF REMOVAL
DOC# 6618437V1 (79656.00044)                                                        2|P A G E
      Case 1:18-cv-00580-MAC Document 1 Filed 11/08/18 Page 3 of 5 PageID #: 3




           5.       Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings and orders in the State Court Action as of the date of this pleading are

attached hereto as Exhibit "A" and incorporated herein for all purposes.

           6.       DOLLAR TREE will promptly give all parties written notice of the filing of

this Notice of Removal and will promptly file a copy of this Notice of Removal with the

Clerk of the 136th Judicial District Court of Jefferson County, Texas, where the action is

currently pending.

                                          D.   VENUE IS PROPER

           7.       The United States District Court for the Eastern District of Texas is the

proper venue for removal of the state court action pursuant to 28 U.S.C. § 1441(a)

because the 136th Judicial District Court of Jefferson County, Texas, is located within

the jurisdiction of the United States District Court for the Eastern District of Texas,

Beaumont Division.

                    E.       COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

           8.       This is a civil action that falls under the Court's original jurisdiction

pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on

diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

           9.       As admitted in her Petition, Plaintiff is an individual who resides in

Jefferson County, Texas.1




1
    See Pl. Original Petition at ¶ III.

BAGLEY/DEFENDANT DOLLAR TREE STORES, INC.
NOTICE OF REMOVAL
DOC# 6618437V1 (79656.00044)                                                        3|P A G E
     Case 1:18-cv-00580-MAC Document 1 Filed 11/08/18 Page 4 of 5 PageID #: 4




             10.    Defendant DOLLAR TREE STORES, INC. is a foreign corporation organized

and existing under the laws of the State of Virginia.

             11.    Because Plaintiff is a resident of the State of Texas and Defendant is not,

complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332.

        F.         THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

             12.    Plaintiff alleges in her Original Petition that she seeks monetary relief

between $200,000 and $1,000,000.2             Plaintiff also seeks to recover damages against

DOLLAR TREE for: (a) past and future medical expenses; (b) past and future mental

anguish; (c) past and future pain and suffering; (d) past and future disfigurement; (e)

past and future physical impairment; and (f) loss of earnings in the past and loss of

earning capacity in the future.

             13.    Based on the aforementioned facts, the current state court action may be

removed to this Court by DOLLAR TREE in accordance with the provisions of 28 U.S.C. §

1441(a) because: (i) this action is a civil action pending within the jurisdiction of the

United States District Court for the Eastern District of Texas; (ii) this action is between

citizens of different states; and (iii) the amount in controversy exceeds $75,000, exclusive

of interest and costs.

                                  G.     FILING OF REMOVAL PAPERS

             Pursuant to 28 U.S.C. § 1446(d), DOLLAR TREE is providing written notice of the

filing of this Notice of Removal to all counsel of record and is filing a copy of this Notice

2
    See Pl. Original Petition at ¶ II.


BAGLEY/DEFENDANT DOLLAR TREE STORES, INC.
NOTICE OF REMOVAL
DOC# 6618437V1 (79656.00044)                                                         4|P A G E
   Case 1:18-cv-00580-MAC Document 1 Filed 11/08/18 Page 5 of 5 PageID #: 5




with the Clerk of the 136th Judicial District Court of Jefferson County, Texas, in which

this action was originally commenced.

                                      H.    CONCLUSION

         Defendant, DOLLAR TREE STORES, INC., hereby removes the above-captioned

action from the 136th Judicial District of Jefferson County Texas, and requests that

further proceedings be conducted in the United States District Court for the Eastern

District of Texas, Beaumont Division, as provided by law.

                                            Respectfully submitted,

                                            KANE RUSSELL COLEMAN LOGAN PC

                                            By:     Kevin P. Riley
                                                  Kevin P. Riley
                                                  State Bar No. 16929100
                                                  kriley@krcl.com
                                                  Raul I. Saenz
                                                  State Bar No. 24093092
                                                  rsaenz@krcl.com
                                                  5051 Westheimer Road, Suite 1000
                                                  Houston, Texas 77056
                                                  713.425.7400 / Fax 713.425.7700
                                                  -and-
                                                  Zach T. Mayer
                                                  State Bar No. 24013118
                                                  zmayer@krcl.com
                                                  Robin R. Gant
                                                  State Bar No. 24069754
                                                  rgant@krcl.com
                                                  1601 Elm Street, Suite 3700
                                                  Dallas, Texas 75201
                                                  214.777.4200 / Fax 214.777.4299

                                            ATTORNEYS FOR DEFENDANT
                                            DOLLAR TREE STORES, INC.


BAGLEY/DEFENDANT DOLLAR TREE STORES, INC.
NOTICE OF REMOVAL
DOC# 6618437V1 (79656.00044)                                                    5|P A G E
